DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: The gas utility embodiment of Figures 5-7, wherein the inner pumping part (740) connects to the inner pumping port (64). This embodiment corresponds to claim 8.
Species B: The gas utility embodiment of Figures 8-10, wherein the inner pumping part (740) branches from the inner exhaust line (722). This embodiment corresponds to claim 2.
If Species A is selected, further election is required, whereby the embodiment of Figure 5 is generic to both:
Species AI: The gas utility embodiment of Figure 6, wherein the outer pumping part (760) branches from the outer gas exhaust line (702).
Species AII: The gas utility embodiment of Figure 7, wherein the outer pumping part (760) connects to the outer manifold (50).
If Species B is selected, further election is required, whereby the embodiment of Figure 8 is generic to both:
Species BI: The gas utility embodiment of Figure 9, wherein the outer pumping part (760) branches from the outer gas exhaust line (702).
Species BII: The gas utility embodiment of Figure 10, wherein the outer pumping part (760) connects to the outer manifold (50).
The species are independent or distinct because they are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716